                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  THE BANK OF NEW YORK MELLON,                      Case No. 19-cv-03358-VC
                 Plaintiff,
                                                    ORDER TO SHOW CAUSE
          v.

  PETRA MARTINEZ, et al.,
                 Defendants.



       The defendants are ordered to show cause why this case should not be remanded for lack

of jurisdiction, both because the amount in controversy has not been met and because of the

forum-defendant rule. See 28 U.S.C. § 1441(b)(2). In addition, the defendants are ordered to

show cause why they should not be sanctioned for a removal that is frivolous and/or in bad faith.

The defendants’ response is due within 7 days of this order. The plaintiff may then file any

response within 12 days of this order. A hearing on the order to show cause is scheduled for
Wednesday, July 10, 2019, at 10:00 a.m.

       IT IS SO ORDERED.

Dated: June 26, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
